Citation Nr: 0329754	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel







INTRODUCTION

The veteran had active service from April 1966 to January 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The current rating decisions reflect that the veteran's low 
back disability is rated under diagnostic code 5010 which 
provided for the evaluation for traumatic arthritis and 
Diagnostic Code 5292 which provides for the evaluation of 
limitation of motion of the lumbar spine.

A review of the statements of the case shows that the RO is 
also evaluating the veteran's low back disability under 
Diagnostic code 5293 which provides for the evaluation of 
intervertebral disc syndrome.  In the most recent 
supplemental statement of the case the RO provided the 
veteran with the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 including the September 
2002 amendments.  However, since the issuance of the 
supplemental statement of the case, the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 and 
disabilities of the spine were again amended in September 
2003.  The Board also finds that a contemporaneous 
examination by a neurologist is warranted.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1), which was cited in the 
April 2002 statement of the case, as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is remanded for the following actions:

1.  Ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any current 
VA and private medical records pertaining 
to treatment for the low back which have 
not been previously submitted.

3.  The RO is requested to schedule the 
veteran for an examination by a 
neurologist to determine the current 
level of disability affecting the 
lumboscaral spine.  The claims folder is 
to be made available to the examiner 
prior to the examination.  In addition to 
electromyogram and nerve conduction 
studies any other tests deemed necessary 
should be performed.  The examination is 
to include range of motion studied and 
what is considered to be the normal range 
of motion of the lumbosacral spine.

The examiner should describe all 
neurological symptoms, including any 
demonstrable muscle spasm and/or absent 
ankle jerk.  The examiner should identify 
any involved nerve and whether any 
associated disability results in mild, 
moderate, or severe incomplete paralysis.  
The examiner should note whether there 
has been any incapacitating episodes 
relative to the disc disorder, and if so, 
the total duration during the past 12 
months.  The examiner should also 
describe any functional loss due to pain, 
weakened movement, excess fatigability, 
and incoordination, to include the degree 
of functional loss that is likely to 
result from flare-up or extended use.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



